WmE     A-IITORNEY           GENERAL
                                OiFTEXAS
GERALD C.MANN
-w


                                         April 28, 1939

     Hon. F. E. Rightor
     secretary
     Texas State Boerd of Registration
     for Professional gnaineers
     Austin, Texas

     Dear Sir:

                                 Opinion No. O-687
                                 Re: Renewal fees for certificate ,of
                                     registration of professional
                                     engineers.

     Your request for an opinion on the above stated questions has
     been received by this office.

     Your letter reads in part as follocvs:

     "The Board la in receipt   of a letter whichreads    as folloivs:

     ""Section 16 of the Engineers License Law provides that a
     C8rtifiOat8, OfregiStratiOn  may b.8renewed at any tim8 with the
     maximum fee of twice the normal. I take this to mean that at
     some future date when and if I return-to Texas my certificate
     may be renewed for the sum of $10.00. Please advise if this
     assumption is corrf$.ct. I feft Texas in August, 1938 and
     expect to be away several years.1       ~

     "Pleas8 advise if th!s registrant is correct in his assumption
     that $10.00 is the maxinmm amount COlleqtabl8 for renewal, or
     it is the intention of the act that the registrant can be
     charged a total of $10.00 for each year he isdelinquent."

     Section 1 of Aenate Bill No. 74, Acts of the 45th Legislature,
     regulating the practice of professional engineers provides
     that:                            .

     "That in order to safeguard life, health, and property, any
     person practicing or offering to practice the profession of
     engineering as hereinafter defined shall hereafter be required
     to s~ubmit evidence that he is qalified so to practice and
     shall be registered as hereinafter provided; and it shall be,
     unlawful for any person to practice or offer to practice the,
Hon. F. E. Rightor, April 28, 1939, Page 2, O-607


profession of engineering in thd'sSt&e,  or to use in
connection with his name of otherwise assume, use, or
advertise any title or description tending to convey the
the impression that he is a professional engineer unless such
person has b88n duly registered or exempted under the provi-
sions of this Act."

S8C,tiOn 16 of Senate RI11 No. 74, supra, reads    as follows:

"Expirations and Renewals .--Certificates of registration
shall expire on the last day of the month of December following
their issuance or renewal and shallbecome   invalid on that date
unless.renewed.  It shall be the duty of the Secretary   of the
Board to notify every personregistered   under this Act of the
date of the expiration of his certificate and the amount of the
fee that shall be required for its renewal for one (1) year;
such notice shall be mailed at least one (1) month in advance
of the date of the expiration of said certificate. Renewal
may be'affected a% anytime during the month of December by
the payment of a fee of Five ($5.00) L'ollars. Thefailure on
the part of any registrant to,renew'hfs certificate annually in
the month of December as requdred above shall notdeprive such
person of the right of renewal, but the fee to be paid for the
renewal of a certificate after the month of becember shall be
increased ten (lO$) per cent for 8aCh month or fraction of month
that renewal payment is delayed; provided, however, that the
maximum fee for delayed renewal shall not eXC88d twice the
normal renewal fee."

Section 16 above quoted specifically provides that the maximum
fee for delay in renewal shall not 8xC88d twice the nominal fee.

You are respectfully advised that it is the opinion of this
Department that '$10.00 is the,maxirmm amount ccllectable for
renewal of certificates of registration of professional
engineers and that it is not the intention of the above mentioned
act that the registrant can be charged the total of $10.00 for
each year he is delinquent.

Trusting that the foregoin&   answers your inquiry, we remain:

                                    Very truly yours
                               ATTORNEX GENERAL OF TEXAS
                               s/ Ardell 'Jyillaims
                               BY .
AW:AW/cg                                 Ardell Wlliams
APPROVED:                                         Assistant
s/ Gerald C. Mann
ATTORNW   GENERAL OF TEXAS